Citation Nr: 1017527	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression with 
anxiety.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to March 
1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In November 2007, the Veteran and her friend testified at a 
Travel Board hearing in front of the undersigned Veterans Law 
Judge.  The Veteran and her friend also testified at a formal 
RO hearing in June 2007.  The transcripts of these hearings 
have been reviewed and are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.

Cases involving allegations of a personal assault, fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the Veteran complains. See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999). As noted under Paragraph 
5.14(d), Part III, of VA's Adjudication Procedure Manual, 
M21-1, personal assault is an event of human design that 
threatens or inflicts harm. Examples of this are rape, 
physical assault, domestic battering, robbery, mugging, and 
stalking. Id. Service records may not contain evidence of 
personal assault, and alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault. See YR v. West, 11 Vet. App. 393, 399 
(1998). The Manual also notes that since personal assault, to 
include sexual assault, can be an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, making it difficult to obtain direct 
evidence, and requiring that the alternative evidence be 
sought. Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3) (2009). 

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny 
a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  In this case, it does 
not appear that appropriate notice has been sent. 

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  

The competent evidence of record shows that the Veteran is 
currently diagnosed with depression and anxiety disorders.  
Furthermore, the Veteran has presented sufficient lay 
evidence of harassment in service and that her depression has 
continued since service.  However, the Veteran never received 
an examination to determine whether there is a nexus between 
her current depression and anxiety disorders and her period 
of active military service.  

Accordingly, the case is REMANDED for the following action:

1.	Send to the Veteran and her 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain 
any additional evidence pertinent to 
the claim being remanded that is not 
currently of record. Explain the type 
of evidence that is the Veteran's 
ultimate responsibility to submit, 
specifically addressing a claim based 
on personal assault.  All specific 
examples of alternative sources of 
evidence listed in 38 C.F.R. § 
3.304(f)(3) must be included in the 
notification.

2.	Schedule the Veteran with an 
appropriate examination to determine 
the etiology or onset of her depression 
and anxiety disorders.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All 
necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The examiner should specifically state 
whether or not the Veteran's depression 
and/or anxiety disorders are at least 
as likely as not (i.e., probability of 
50 percent) etiologically related to 
the Veteran's active military service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.       
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




